DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method of preparing an electrode comprising an , there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 07, 2020.
Applicant's election with traverse of Species A (a SEI enhancement precursor used as a solution for electrode material exposure) - Sub-species c (subsequent exposure of the electrode material to the SEI enhancement precursor after acidic conditions) in the reply filed on December 07, 2020 is acknowledged.  The traversal is on the ground that there is no undue search burden for the claimed temporal variations. This is not found persuasive because the species and groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter, and the indistinct species require a different field of search that employ different search strategies.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "and forming an artificial SEI layer…” The meaning of “artificial” in reference to an SEI layer and in context with the instant application is unclear. There are various connotations of “artificial” in the art, and clarity is needed on its meaning when used in the in the instant.  Furthermore, in an engineering field, it is not clear what distinguishes an artificial layer from—for example—a natural one.  Appropriate action is required. 
Claim 5 recites the limitation "The method of Claim 2, wherein the Si particles…” There is insufficient antecedent basis for the limitation of “the Si particles” in the claim as claim 5 draws dependency from claim 2, which does not define Si particles. Claim 5 has been interpreted as the electrode of claim 2 requiring silicon particles.  Appropriate action is required.
Claim 6 recites the limitation "…, wherein the electrode comprises Si dominant electrochemically active material". It is unclear as to what is meant by “Si dominant” as “dominant” can generally be used as a noun and adjective. It is also unclear as to what qualifies silicon (exposition of Si) to be electrochemically active. Furthermore, it is unclear whether the Si 
Claim 10 recites the limitation "…, wherein the electrode comprises Si dominant electrochemically active material". The analysis given for this limitation in the rejection of claim 6 applies equally here.
Claim 11 recites the limitation “…, wherein the electrochemically active material comprises the silicon at about 70% to about 100% by weight.” It is unclear as to what qualifies a material to be “electrochemically active”, what is meant to “comprise(s) the silicon”, and what is meant by the use of “the silicon” as it implies that silicon is a utility or product in itself.  Additionally, it is not clear whether "the silicon" is the silicon recited by claim 1 or some other silicon.  For the sake of compact prosecution, claim 6 has been interpreted as requiring that the presence of silicon as 70 % to about 100 % by weight of some material included in the electrode material.  Appropriate action is required. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-11, 14, 20-21, and 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takano et al (JP WO2018003150). Hereinafter referred to as Takano.
Regarding claim 1, Takano discloses a method of preparing an electrode (“negative electrode” [0016]) comprising:
providing an electrode material (“hydrogen polysilsesquioxane” [0015]) comprising silicon (“… containing silicon nanoparticles” [0015]);
exposing the electrode material to a solution (“…polycondensation reaction of a mixture obtained by adding silicon nanoparticles to a silicon compound…” [0024]), wherein the solution comprises a solid electrolyte interphase (SEI) enhancement precursor of an SEI enhancement compound (“silicon compound” [0024]) and/or the solution comprises the SEI enhancement compound;
exposing the electrode material to acidic conditions (“hydrolysis may be carried out in a known manner, for example in the presence of an inorganic acid…” [0024], 
forming an artificial SEI layer comprising the SEI enhancement compound on the electrode material from the SEI enhancement precursor and/or the SEI enhancement compound (“…hydrogen polysilsesquioxane skeleton acts as a buffer layer for the expansion and contraction of the silicon particles, so that it is possible to suppress the miniaturization of the silicon nanoparticles generated during the repetition of charging and discharging.” [0035]).
Regarding claim 2, Takano discloses all of the limitations as set forth in claim 1 above, further comprising forming the electrode material into the electrode ([0052]).
Regarding claim 3, Takano discloses all of the limitations as set forth in claim 2 above, wherein the electrode is an anode ([0052]).
Regarding claim 4, Takano discloses all of the limitations as set forth in claim 2 above, wherein the electrode material comprises the silicon as Si particles (Fig. 2, “aggregates… of spherical particles” [0036]).
Regarding claim 6, Takano discloses all of the limitations as set forth in claim 2 above, wherein the electrode comprises Si dominant electrochemically active material (“the silicon nanoparticles may contain other components… and the content thereof is usually less than 5% by weight with respect to the nanoparticles.” [0028]).
Regarding claim 7
Regarding claim 8, Takano discloses all of the limitations as set forth in claim 1 above, wherein the electrode comprises the electrode material ([0052]).
Regarding claim 9, Takano discloses all of the limitations as set forth in claim 8 above, wherein the electrode is an anode ([0052]).
Regarding claim 10, Takano discloses all of the limitations as set forth in claim 8 above, wherein the electrode comprises Si dominant electrochemically active material (“the silicon nanoparticles may contain other components… and the content thereof is usually less than 5% by weight with respect to the nanoparticles.” [0028]).
Regarding claim 11, Takano discloses all of the limitations as set forth in claim 10 above, wherein the electrochemically active material comprises the silicon at about 70% to about 100% by weight (“the silicon nanoparticles may contain other components… and the content thereof is usually less than 5% by weight with respect to the nanoparticles.” [0028]).
Regarding claim 14, Takano discloses all of the limitations as set forth in claim 1 above, wherein exposing the electrode material to the solution comprises exposing the electrode material to the solution comprising the SEI enhancement precursor subsequent to exposing the electrode material to acidic conditions (“[Example 3]… an aqueous dispersion of silicon nanoparticles… and of hydrochloric acid… were stirred for minutes to totally disperse the silicon nanoparticles, and… trimethoxysilane… was added dropwise under stirring…” [0077]).
Regarding claim 20
Regarding claim 21, Takano discloses all of the limitations as set forth in claim 20 above, wherein the silicon oxide precursor comprises trimethoxysilane (TMOS) ([0020]).
Regarding claim 28, Takano discloses all of the limitations as set forth in claim 1 above, wherein the weight ratio of the SEI enhancement precursor to the electrode material is about 1:1 to about 1:20 ([0029]).
More specifically, Takano discloses “The silicon nanoparticles are usually blended in an amount of from 5% by weight to 65% by weight… relative to the obtained silicon nanoparticle-containing hydrogen polysilsesquioxane” ([0029]). The claimed weight ratio range for the SEI enhancement precursor to the electrode material of claim 28 is equivalent to a weight percentage (wt%) range of about 5 wt% to 50 wt%. The wt% range disclosed by Takano is an encompassing range relative to the instant claimed range. MPEP 2144.05, Section I, third paragraph, states that a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. Therefore, the claimed weight ratio range of the instant is anticipated by Takano.
Regarding claim 29, Takano discloses all of the limitations as set forth in claim 28 above, wherein the weight ratio of the SEI enhancement precursor to the electrode material is about 1:2.5 to about 1:15 ([0029]).
More specifically, Takano discloses “The silicon nanoparticles are usually blended in an amount of from 5% by weight to 65% by weight… relative to the obtained silicon nanoparticle-containing hydrogen polysilsesquioxane” ([0029]). The claimed weight ratio range for the SEI enhancement precursor to the electrode material of claim 28 is equivalent to a weight percentage (wt%) range of about 6 wt% to 29 wt%. The wt% range disclosed by Takano is an encompassing range relative to the instant claimed range. MPEP 2144.05, Section I, third paragraph, states that prima facie case of obviousness. Therefore, the claimed weight ratio range of the instant is anticipated by Takano.
Regarding claim 30, Takano discloses all of the limitations as set forth in claim 29 above, wherein the weight ratio of the SEI enhancement precursor to the electrode material is about 1:5 to about 1:10 ([0029]).
More specifically, Takano discloses “The silicon nanoparticles are usually blended in an amount of from 5% by weight to 65% by weight… relative to the obtained silicon nanoparticle-containing hydrogen polysilsesquioxane” ([0029]). The claimed weight ratio range for the SEI enhancement precursor to the electrode material of claim 28 is equivalent to a weight percentage (wt%) range of about 9 wt% to 16 wt%. The wt% range disclosed by Takano is an encompassing range relative to the instant claimed range. MPEP 2144.05, Section I, third paragraph, states that a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. Therefore, the claimed weight ratio range of the instant is anticipated by Takano.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 31, and 32 is rejected under 35 U.S.C. 103 as being unpatentable over Takano as applied to claims 2 and 30 above, and further in view of Nakanishi et al (CN104241652B). Hereinafter referred to as Nakanishi.
Regarding claim 5, Takano discloses an electrode (“anode” [0052]) that is manufactured using the electrode material (“negative electrode active material” [0052]) that contains silicon particles (“silicon nano particle” [0052]) of an average particle size (“volume-based average particle diameter” [0013]) between 0.01 µm and 0.05 µm ([0013]). Takano does not disclose that the silicon particles have an average particle size between 1 µm and 50 µm, a higher range than the disclosed range. 
However, Nakanishi discloses a method for preparing an electrode (“negative electrode molded body” [0026]) that comprises preparing (“Step (A1)” [0066]] an electrode material (“spherical silica nanoparticles” [0051]) comprising silicon ([0051]). The electrode material comprises silicon as silicon particles (“high-purity silicon particles” [0054]), which have an average particle size of 0.01-30 µm (“average particle diameter” [0056]). Nakanishi teaches that an average particle size lower than the disclosed range causes increased costs, too large of a specific surface area, and too low of an electrode material density ([0056]). Furthermore, the disclosed range for the average particle size of the silicon particles overlaps with that of the instant claimed range, which MPEP 2144.05 Section I, first paragraph, states that in the case where claimed ranges “overlap… ranges disclosed by prior art”, a prima facie case of obviousness exists. 
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the electrode material of Takano by using a larger average silicon particle size range in order to obtain an electrode material that does not require higher costs, is of optimum specific surface area and density.
Regarding claims 31 and 32, Takano discloses the weight ratio of the SEI enhancement precursor (“silicon nanoparticles” [0029]) to the electrode material (“silicon nanoparticle-containing hydrogen polysilsesquioxane” [0029]) is about 1:5 to about 1:10 (“from 10% to 60% by weight” [0029]). Takano does not disclose that the weight ratio of the SEI precursor to the electrode material is explicitly 1:5 (claim 31) and 1:10 (claim 32).
However, Nakanishi discloses a method for preparing an electrode (“negative electrode molded body” [0026]) that comprises preparing (“Step (A1)” [0066]] an electrode material (“spherical silica nanoparticles” [0051]) comprising silicon ([0051]), and exposing (“Step (A2)” [0067]) the electrode material to a solution, wherein the solution comprises a solid electrolyte interphase (SEI) enhancement precursor of an SEI enhancement compound (“trifunctional silane compound” [0086]).
Nakanishi discloses a weight ratio range of the SEI enhancement precursor to the electrode material of 3% by weight to 15% by weight ([0095]), which corresponds to a weight ratio range of about 1:5 to 1:30, which is an encompassing range relative to that of the instant claimed range of 1:5 (claim 32) to 1:10 (claim 31), and is a known weight ratio range in the art at the time of the instant effective filing date. Furthermore, Nakanishi teaches a decrease in yield when a lower concentration that is outside of this range is used, and an agglomeration of the spherical silica nanoparticles when a higher concentration outside of this range is used ([0095]).
Therefore, in order to balance the effects of decrease in yield and agglomeration of spherical silica nanoparticles, it would have been obvious to a person of ordinary skill in the art to modify Takano by optimizing weight ratio range of the SEI enhancement 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610.  The examiner can normally be reached on M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/CHARLENE BERMUDEZ/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721